Citation Nr: 9919700	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service connected hypertrophic cardiomyopathy 
and asymmetrical septal hypertrophy.

2.  Entitlement to service connection for implanted 
cardiovascular defibrillator including residual left anterior 
chest scar.

3.  Entitlement to service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from June 1986 
to June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for a low back disorder and granted 
service connection for a heart disorder and assigned a 30 
percent disability rating.  

The Board notes that it has recharacterized the issue 
involving the veteran's heart disorder as one of entitlement 
to an initial disability rating to comply with the recent 
opinion by the United States Court of Appeals for Veterans 
Affairs (Court), in Fenderson v. West, 12 Vet. App. 119 
(1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case (SOC) concerning an issue, as the 
document addressing that issue "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Fenderson. 12 Vet. App. 132 
(1999), emphasis in the original.  The Court then indicated 
that "this distinction is not without importance in terms of 
VA adjudicative actions," and remanded the matter for 
issuance of a SOC.  Id.

The Board has included the issue of entitlement to service 
connection for implanted cardiovascular defibrillator 
including residual left anterior chest scar because it is 
inextricably intertwined with the veteran claim for an 
increased initial rating.  The Board notes that the RO has 
previously indicated that a pacemaker was at issue; we have 
corrected that mistake in our phrasing of the issue.  

Finally, the Board notes that the veteran has pursued this 
appeal without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

In July 1996 the veteran made his initial claim for service 
connection.  The claim mentioned "middle back pain" and 
"lower back pain."  These claims were denied in an October 
1996 rating decision and that denial of service connection 
was appealed.  A statement of the case was issued.  On August 
1, 1997, the veteran submitted a VA Form 9 perfecting his 
appeal of the issues denied in the October rating action.  
During the development of the appeal a September 1998 rating 
decision granted service connection for arthritis of the 
thoracic spine (middle back) at a 10 percent disability 
rating.  Service connection for a low back disorder remained 
denied.  It is unclear from the correspondence subsequent to 
this decision whether the veteran has withdrawn his appeal 
for service connection for a low back disorder.  The RO 
should contact the veteran and request clarification.  

As mentioned in the introduction the issue of entitlement to 
service connection for the veteran's implanted cardiovascular 
defibrillator is inextricably intertwined with the veteran's 
claim for an increased initial rating.  Review of the claims 
file reveals that the RO requested a medical opinion from a 
VA medical center (VAMC) as to whether this was related to 
the veteran's service connected hypertrophic cardiomyopathy 
and asymmetrical septal hypertrophy.  However, the medical 
opinion was never received.  The Board's review of this case 
reveals a strong indication that the two are related.  
Therefore, this issue should be readjudicated subsequent to 
VA examination of the veteran.  

Finally the issue of increased initial rating for the 
veteran's service connected hypertrophic cardiomyopathy and 
asymmetrical septal hypertrophy requires remand for another 
VA examination.  Specifically, the medical examination of 
record does not provide the information needed to rate the 
veteran's disability based on the criteria used in the 
current rating schedule.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
ask him whether he has withdrawn his 
appeal with respect to this issue of 
entitlement to service connection for a 
low back disorder.  The RO should take 
the appropriate action based upon the 
veteran's response.  

2.  The veteran should be asked to 
provide a list of the names of all health 
care professionals and/or facilities 
(private and governmental) where he had 
been treated for his service connected 
heart disorder since 1996.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements to obtain all 
the records of treatment from all the 
sources listed by the veteran which are 
not already on file.  The RO should also 
obtain all the records of any treatment 
at VA facilities which are not already on 
file.  

3.  Following the above, the veteran 
should be accorded the appropriate VA 
examination for cardiovascular disorders.  
The report of examination should include a 
detailed account of all manifestations of 
the cardiovascular disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically 
the appropriate cardiovascular stress 
testing to ascertain the data required for 
rating under 38 C.F.R. § 4.104 should be 
conducted, if not medically 
contraindicated.  The examining physician 
is also requested to render an opinion as 
to whether the implanted cardiovascular 
defibrillator is related to the veteran's 
service connected hypertrophic 
cardiomyopathy and asymmetrical septal 
hypertrophy.  The claims folder and a copy 
of this remand must be made available and 
reviewed by the examiner.  The physician 
should provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, the 
RO should:

a.  Consider the issue of 
entitlement to service connection 
for implanted cardiovascular 
defibrillator including residual 
left anterior chest scar.

b.  Consider the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for 
service connected hypertrophic 
cardiomyopathy and asymmetrical 
septal hypertrophy.  With respect to 
this issue the RO should give full 
consideration to all manifestations 
of the veteran's service connected 
disability and specifically consider 
the disability under diagnostic code 
7020.  38 C.F.R. § 4.104, Diagnostic 
Code 7020 (1998).


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim he should be furnished a supplemental statement of 
the case covering all the pertinent evidence, law and 
regulatory criteria, and afforded a reasonable period of time 
in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the issues on appeal will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



